Case 2:15-cr-00006-SPC-MRM Document 105 Filed 08/24/20 Page 1 of 4 PageID 805




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                CASE NO.: 2:15-cr-6-FtM-38MRM

MICHAEL EUGENE READ


                                       OPINION AND ORDER1

        Before the Court is pro se Defendant Michael Read’s Second Motion for

Reconsideration (Doc. 102) and the Government’s response in opposition (Doc. 103).

For the below reasons, the Court denies the motion.

        Defendant has served about half of his 120-month sentence for possessing and

distributing child pornography. But he wants the Court to reduce his sentence to time

served with home confinement (if necessary) because of the COVID-19 pandemic. He

first requested this relief three months ago. (Doc. 95). The Court denied that motion

because (1) granting Defendant home confinement fell outside its statutory authority; (2)

he did not exhaust his administrative remedies; and (3) he did not show “extraordinary

and compelling” reasons to warrant release. (Doc. 98). Defendant then asked the Court

to reconsider its decision because of medical documents he received and general

concerns about being incarcerated during the COVID-19 pandemic. (Doc. 100). The

Court denied reconsideration because the record continued to show he did not exhaust

his administrative remedies and, even accepting his medical records, he did not show his



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:15-cr-00006-SPC-MRM Document 105 Filed 08/24/20 Page 2 of 4 PageID 806




health was deteriorating. (Doc. 101). Defendant’s second attempt at reconsideration

fares no better.

       “Although the Federal Rules of Criminal Procedure do not specifically authorize

motions for reconsideration, both the Supreme Court and [the Eleventh Circuit] have

permitted parties to file such motions in criminal cases.” Serrano v. United States, 411 F.

App’x 253, 254-55 (11th Cir. 2011) (citation omitted). In deciding such motions, courts

use the standards applicable in civil cases. See, e.g., United States v. Brown, No. 3:18-

CR-89-J-34JRK, 2019 WL 7067091, at *1 (M.D. Fla. Dec. 23, 2019) (citations omitted).

       Federal Rules of Civil Procedure 59 and 60 govern motions for reconsideration.

Rule 59(e) allows a court to amend or alter its judgment for 28 days. Fed. R. Civ. P.

59(e). “The only grounds for granting a Rule 59 motion are newly discovered evidence

or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007) (quotations and citations omitted). Likewise, Rule 60 allows a court to relieve a

party from an order for select reasons like “mistake, inadvertence, surprise, or excusable

neglect.” Fed. R. Civ. P. 60(b). Under this framework, courts have interpreted three

grounds for reconsidering an order: “(1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or manifest

injustice.” Lamar Advertising of Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D. 480, 489

(M.D. Fla. 1999). These grounds show that motions for reconsideration cannot simply

ask a court to reexamine an unfavorable ruling. See Jacobs v. Tempur-Pedic Int’l., Inc.,

626 F.3d 1327, 1344 (11th Cir. 2010). “The burden is upon the movant to establish the

extraordinary circumstances supporting reconsideration.”        Mannings v. Sch. Bd. of

Hillsboro Cty., Fla., 149 F.R.D. 235, 235 (M.D. Fla. 1993).




                                             2
Case 2:15-cr-00006-SPC-MRM Document 105 Filed 08/24/20 Page 3 of 4 PageID 807




       Even liberally construing Defendant’s latest motion, he presents no extraordinary

circumstances to support reconsideration. He mainly discusses trying to get medical

records that will show “decades of medical care . . . that will substantiate his allegations

regarding his medical needs.” (Doc. 102 at 2). He even asks the Court “to secure his

medical records in order to expedite this tedious process[.]” (Doc. 102 at 2). But in all

the Court’s prior orders and now, it has assumed Defendant to suffer the alleged medical

conditions when finding no extraordinary or compelling circumstances to reduce his

sentence.   So the records change nothing. Defendant also still has not exhausted his

administrative remedies. Further fatal to Defendant getting a sentence reduction is the

18 U.S.C. § 3553(a) factors weigh against compassionate release. The Court already

downward varied when sentencing Defendant. (Doc. 55). But nothing in the record

warrants another reduction of his sentence. The Court continues to find Defendant to

have committed a serious crime and be danger to the community. He possessed over

600 images and videos of prepubescent children engaging in intercourse and other

sexual conduct on his computer. As the Court stated at sentencing, Defendant’s victims

are real. “They are individuals who didn't choose to be in this situation, and they are

victimized every time those videos are watched, every time those photographs are

distributed.” (Doc. 80 at 37).

       In conclusion, Defendant has shown no intervening change in controlling law, new

evidence, or need to correct clear error or manifest injustice to warrant reconsideration.

       Accordingly, it is now

       ORDERED:




                                             3
Case 2:15-cr-00006-SPC-MRM Document 105 Filed 08/24/20 Page 4 of 4 PageID 808




      Defendant Michael Read’s Second Motion for Reconsideration (Doc. 102) is

DENIED.

      DONE AND ORDERED in Fort Myers, Florida on this 24th day of August 2020.




Copies: Counsel of Record




                                       4
